                           FILED
                        IN CLERK'S OFFICE
                    US DISTRICT COURT E.D.N.Y.

                   * OCT 2 $ 20S ★

                    BROOKLYN OFFICE




Attention:
Honorable Judge Brian M.Cogan
UNITED STATES DISTRICT COURT

EASTERN DISTRia OF NEW YORK




HILLARY LAWSON,KRISHNA HALLMAN,

STEPHANIE CALDWELL, MOIRA

HATHAWAY, MACEY SPEIGHT,

ROSEMARIE PETERSON and LAUREN                   CIVIL ACTION NO.

FULLER,                                         l:17-cv-06404(BMC)

                    Plaintiffs,

    V.


HOWARD RUBIN,JENNIFER POWERS,

YIFAT SCHNUR,STEPHANIE SHON,JOHN

DOE, BLUE ICARUS, LLC, and the DOE
COMPANY,

                  Defendants.




                 MOTION TO OUASH SUBPOENA DUCES TECUM

    PLEASE TAKE NOTICE Robert Aloi moves for an order quashing the subpoena
duces tecum served upon AT&T Corp with the address of One AT&T Way
Bedminster, New Jersey 07921-0752(Exhibit 1)and for a protective order
blocking the taking of his deposition in this action, and further blocking the
disclosure of investigative reports, notes,and materials, and granting a stay of
discovery.
ARGUMENT




  I.     On October 17,2018 Magistrate Judge Steven M. Gold Granted A Motion
         to Quash A Subpoena brought on by Robert Aloi. In that motion (Exhibit
         2) it clearly states Robert Aloi was requesting a protective order blocking
         the taking of his deposition in this action, and further blocking the
         disclosure of investigative reports, notes, and materials, and granting a
         stay of discovery. Defendant Rubin is clearly violating that Order by
         attempting to request information from a Third Party that directly
         pertains to Robert Aloi.
  II.    Robert Aloi asks this Court to quash subpoena because the information
         Rubin is seeking is too broad and contains Private Information. The
         subpoena at issue directed to the non-party to the case lack any
         reasonable degree of specificity and otherwise seek records the
         relevance of which is impossible to discern by virtue of the requests'
         vagueness and overbreadth. There are messages that are protected
         under the attorney/client laws. Rubin has requested all records for
         Robert Aloi from AT&T which cannot differentiate from public and
         private. This vague and overbroad subpoena suggest nothing more than
         Rubin's attempt at gathering alternative-means discovery. As such,
         quashing this subpoena is the justified remedy.
  III.   Robert Aloi asks this Court to quash the subpoena because Robert Aloi
         would like to invoke his Fifth Amendment Right. As the subpoena states,
         Mr. Aloi has an ongoing criminal matter in the State of New Jersey.
         Complaint Number 1205-W-2017-000988, Police Case #17-01149. This
         matter is ongoing and any documentation revealed in a matter that Mr.
         Aloi is not named in would jeopardize the outcome of that case.
         Magistrate Judge Steven M.Gold agreed that any information that was
         soughtfrom earlier Subpoena was protected by Robert Aloi's Fifth
         Amendment Right. Defendant Rubin is attempting to undermine Judge
         Gold's decision by seeking the same information from the third party
         AT&T that was already ruled protected.
  IV.    Defendant Rubin's subpoena is an attempt to circumvent around the
         discovery process. Robert Aloi is a non named party. Mr. Aloi need not
         be held to an undue burden of time, harassment, expense and dally
         disruption.



Robert Aloi therefore respectfully request that the Motion to Quash Subpoena be
granted. Robert Aloi requests Rubin through council immediately contact AT&T
and withdraw the request. Robert Aloi requests that if any information does
happen to be delivered to their office, that they notify all parties and guarantee
they will destroy without viewing. If sanctions are in order,that Robert Aloi
respectfully requests sanctions be ordered against Rubin and/or his attorneys.


A proposed Order is attached.



DATED: October 25, 2018

                                                 Respectfully submitted.




                                                    Robert Aloi

                                              15480 Annapolis Road #202
                                                  Bowie, MD 20715

                                                    301-938-5648

                                                    ProSe
CERTIFICATE OF SERVICE




I hereby certify that on October 26, 2018,1filed theforegoing with the Clerk of
court by Mailing this motion to the Clerk of the Courts UNITED STATES DISTRICT
COURTEASTERN DISTRICT OF NEW YORK 225 Cadman PIz E, Brooklyn, NY11201.1
further certify that I Emailed theforegoing document and the notice offiling to
counsel ofrecord Benjamin Rosenberg at Benjamin,rosenberg^dechert.com.




                                                   Robert Aloi

                                                   Pro Se

Copied on Email were thefollowing:
edward.mcdonald@dechert.com

Nicole.Delqado@dechert.com

michael.qilbert@dechert.com

Ben.Rose@dechert.com

Nathan.McCletlan@dechert.com

iohn.balestriere@balestrierefariello.com

A hard copy was also mailed to

AT&T

One AT&T Way

Bedmlnster, New Jersey 07921-0752
EXHIBIT 1
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


HILLARY LAWSON,KRISTINA HALLMAN,
STEPHANIE CALDWELL,MOIRA
HATHAWAY,MACEY SPEIGHT,
ROSEMARJE PETERSON and LAUREN
                                                        CIVIL ACTION NO.
FULLER,
                                                        l:17-cv-06404(BMC)
               Plaintiffe,
       V.



HOWARD RUBIN,JENNIFER POWERS,
YIFAT SCHNUR,STEPHANIE SHON,JOHN
DOE,BLUE ICARUS,LLC,and the DOE
COMPANY,
               Defendants.




                                SUBPOENA DUCES TECUM



To:    AT&T Coip.
       One AT&T Way
       Bedminster,New Jeisey 07921-0752

       PLEASE TAKE NOTICE THAT you are commanded,pursuant to Rule 45 ofdie Federal

Rules ofCivil Procedure,to produce for inspection and copying to the offices ofDechert LLP,

Three Bryant Paifc, 1095 Avenue ofthe Americas,New York,NY 10036-6797(attention:

B^jamin £.Rosmibeig),on or before Novemfoo:5,2018,all documooAs specified in

Attachment A to this subpoena,in accordance with the Definitioiis and Instructions set forth in

Attachment A.


       This subpo^ia has been issued by the United States District Courtfor die Eastern District

ofNew York. Your fiiiliire to comply widi this subpoena may be punished as contempt ofthat

court Pursuant to the requirements ofRule 45(a)(lXA)(iv)ofthe Rules,die text ofRule 45(d)

and(e)is reproduced herein.
Dated: October22,2018
      New York,New Yoik

                                DECHERTLLP



                          By:   s/Benjamin E.Rosenbetv
                                Benjamin E.Rosenbeig
                                1095 Avoiue ofthe Americas
                                New York,New York 10036
                                (212)698-3500
                                (212)698-3599(fecsimile)
                                benjammjosenbafg@decliertcom




                                 -2-
                                      ATTACHMENTA


                                        DEFBSmONS


       1.     Load Civil Rule 26.3(c)(1)(Uniform Definitions in Discovery Requests)shall

q^ly to fiiis Subpoena.

       2.     The tmn ^ommimication''means the tiansmittal ofinclination in Ce foim of

facts,ideas,inquiries or otherwise. Local Civil Rule 263(cXl)-

       3.     The term *Kl!onceniIii^ means relating to,referring to,describing,evidencing or

constituting. Local Civil Rule 26.3(cX7).

       4.     The term'llociimeiit^ is defined to be synonymous in meaning and equal in

scope to the usage ofdie term ^documoits or electronically stored inCrmaticm''in Fed.R.Civ.
P.34(a)(1)(A),and includes writings,drawings,graphs,charts, photographs,sound recordings,

images,and other data or data compilation,stored in any medium fix>m which information can be
obtained either direcdy or,ifnecessaiy,after translation by the responding party into a

reasonably usable form. A draft or non-identical copy is a separate document within the
meaning ofthis term. Fed.R.Civ.P.34(a); Local Civil Rule 26.3(c)(2).

       5.      The term'^Electronically Stored Information''("EST')includes, widiout

limitation,the following:

               L      infoimation diat is gmierated, received, processed, and recorded by
                      con^uters and ofiier electronic devices including, widiout limitation,
                      voicemail;

               ii.    internal or ext^nal websites;

               iii.   output resulting fiom the use of any software program, including
                      without limitation, word processing documents, ^readsheets,
                      database files, charts, graphs and outlmes, electronic mail, AOL
                      Instant Messenger (or similar programs) or bulletin board programs,
                      operating systons, source code, PRF files, PRC files, bahdi files,
                      ASCn files, and all miscellaneous media on which they reside and

                                               -3-
                     regardless of whether said electroiiic data exists in an active file, a
                     deleted file, or file fragment; and activity listings of electronic mail
                     receipts and/or transmittals; and

              iv.    any and all items stored on computer memories, hard disks, floppy
                     disks,CD-ROM,magnetic tape, microfiche,or on any other media for
                     digit^ data storage or transmittal, such as, but not limited to, a
                     personal digital assistant, e.g., BlackBa[iy, iPhone, Palm Pilot, or
                     similar devices,and file folder tabs,or containeis and labels sytpended
                     to, or relating to, any physical storage device associated widi eadi
                     original or copy ofall documents requested herein.

       6.     The term •TdentHy,"

              i.     when used with respect to a person, means to give, to the extent
                     known: (i) the person's frill name; (ii) die person's present or last
                     known address; and (iiQ whoi referring to a natural perscm,
                     additionally, die person's present or last known place ofemployment
                     Local Civil Rule 26J(cK3); and

              ii.    when used with respect to a document, means to give, to die extent
                     known,the(i)type of document;(ii) general subject matter;(iii) date
                     of the document; and (iv) aulhor(s), addressee(s) and lecipiai^s). hi
                     the alternative, you may produce the document, together with
                     identifying information sufficient to satisfy Fed. R. Civ. P. 33(d).
                      Local Civil Rule 26.3(c)(4).

       7.     The torn Person"means any natural person or any legal entity,including,

widiout limitation,any business or govCTimental ortity or association. Local Civil Rule
26,3(c)(6).

       8.     The term Thone Number"refers to telephone number(301)938-5648,

belonging to,or odiorwise associated widi,Robert A.Aloi.

       9.     The term''Yon"or''Vour" means AT&T Corp.and any ofits affiliates,

subsidiaries,attomeys,present or former officers, directors, employees,agents,consultants,

r^resentatives,and assigns,and all other Persons acting or purporting to actfor or on behalfof
AT&T Corp.,wh^o*or not audiorized to do so.
                                        INSTRUCTIONS

       1.       Docum^ts called for by tiiis Subpo^ia are to inchide all portioiis and pages of
each Document,and all attachments,enclosures,appendices,and siqiporting documentation,

including, without limitation, originals, copies, non-identical copies(that may contain

handwritten notes,maridngs,stanq[>s, interlineations or electronic information),drafts, working

papers,routing slips,and similar materials.


       2.       A Document is deemed in Your actual or constructive possession, custody,or

control ifit is in Your physical custody,or ifit is in the physical custody ofany odio:Person and

You(a)own such Document in whole or in par^(b)have a rigbt, by control,contract,statute,

order, or otherwise,to use inspect,examine or copy such Documrat on any terms;(c)have an

understanding,express or implied,that You may use,inspect,examine,or copy such Document

iqmn any terms; or(d)have,as a practical matter, been able to use,inspect,examine,or copy

such Document when You sought to do so. For the avoidance ofdoubt,a Document is de^ed

in Your actual or constructive possession,custody,or control ifit is accessible on a netwcnk or

server that You maintauL


       3.       The specifications ofthis Subpoena are to be construed as being inclusive rather

than exclusive. Thus,use ofthe singular form ofany word includes the plural and vice versa;

words inpGrting one gender include both genders;the connectives'^and'* and **01^ shall be

construed either disjunctively or conjunctively as necessary to bring within the scope ofdiis

Subpoena all Documents that might otherwise be construed to be outside ofits scope;the words

**311," **any,** and ''each'* shall each be construed as encompassing"any and all." Local Civil

Rule 26.3(d).



                                                -5-
       4.      to producing responsive Documents,You diouldfumidi all Documents in Your
possession,custo^,or contiol,regardless ofwhether such Documents are possessed direcfly by
You or by Your principals, employers,directors, officers, partn^,members,agents,employees,
representatives,subsidiaries, managing agente,affiliates,investigators, or by Your attorneys or

their agents,employees,represoitatives or investigators.

       5.      You are to produce any and all drafts and copies ofeach Document diat are

responsive to any specification ofthis Subpoena and all copies ofeach such Document that are

not identical in any respect,including but not limited to handwritten notes, markings,stamps,

inteilineations, and electronic information.

       6.      Widi reflect to ESI;

               i.      All electronic mail and spreadsheets responsive to this Subpoena that
                       ate maintained in die usual course ofbusiness in electronic format are
                       to be produced in dieir native format along with the software
                       necessary to intorpiet such files if such software is not readily
                       available.

               ii.     All other Documents responsive to diis Subpoena diat are maintained
                       in the usual course ofbusiness in electronic format are to be produced
                       in ptop^ly utilized, multi-page TIFF Choiqi IV format comply widi
                      full text extracts and all associated metadata.

               iii.    All Documents responsive to this Subpoena are to be produced widi
                       the metadata normally contained within such Documents, and the
                       necessary Concordance, totrospect or oth^ database load files. If
                       such metadata is not available, each Document is to be accompanied
                       by a listing of all file properties relating to such Documents,
                       including,but not limited to,all information relating to the date(s)die
                       Documents was last accessed, created, modified or distributed, and
                       the authoi(s)and recipient(s)ofdie Documents.

               iv.     Under no circumstances should ESI be converted fiom the form in
                       which it is ordinarily maintained to a different form that makes it
                       more difficult or burdensome to use. ESI ^ould not be produced in a
                       form that removes or significandy degrades the ability to search tiie
                       ESI by electronic means whoe the ESI is ordinarily maintained in a
                       way that makes it searchsfele by electronic means. Databases or
                      underlying data should not be produced without first discussing
                      production fonnat issues widi Plaintifrs counsel. If You decline to
                      search or produce ESI on the ground diat such ESl is not reasonably
                      accessible because of undue burden or cost, identify such information
                      by category or source and provide detailed information regarding the
                      burden of cost You claim is associated with the search or production
                      ofsuch ESL

         7.    AUDocuments that are physically attached to each odiCTudiQi located for

production are to be left so attached when produced. Documents that are segregated or sqiarated

ftom other Documents, whether by inclusion in binders,files, subfiles, or by use ofdividers,tabs

or any other mefiiod, are to be left so segregated or separated wh^ produced. Documaits are to

be produced in die order in which they wore maintained and in the files in vdiidh ikey were

found.


         8.    Ifany Document,or any part ofa Document,calledforbydiis Subpoena has been

destroyed,discarded,lost, or otherwise disposed ofor placed beyond Your custo(fy or control.

You are to tumish a list identifying each such Documents by: (a)date;(b)audior;

(c)recipient(s);(d)type ofDocuments(e.g., letter, memorandum,chart,e-mail,etc.);(e)general

subject matter;(f)the Document's present or last-known location or custodian;(g)the date ofthe

Docummit's destruction or oftier disposition;(h)the reason for such destruction or odro:

di^sition;and(0the Person authorizing such destmction or odier disposition.

         9.    Each specification ofthis Subpoena requires production in full, without

abbreviation,redaction,or e3q)urgation, ofany responsive Documents. Ifany responsive

DocumCTt is not or cannot be produced in full, produce it to the extent possible,indicating which

Document,or portion ofthat Document is being withheld,and the reason(s)it is being withheld.

         10.   Documents not otherwise responsive to specifications ofthis Subpoena are to be

produced ifsuch Documents mention,discuss,refer to, or explain die Documents that are

                                              -7-
responsive to this Subpoena,or ifsuch Documents are attached to Documents responsive to this
Subpoena and constitute routing sl^s,transmittal memoranda,or letters,comments,evaluations

or similar materials.


        11.    Ifin responding to this Subpoena,You encounter any ambiguity in construing it

or any definitions and instructions relevant to it, set forth the matter or term deemed
''ambiguous** and die construction used in responding to the Subpo^a.

        12.    Ifa privile^ is claimed as the basis for not producing any Document,You are to

furnish a privilege log setting forth,for each such Document (a)nature ofdie privilege
(mcluding work product) which is being claimed and,ifthe privilege is governed by state law,
indicate die statB*s privilege rule being invoked;(b)die type ofDocument(e.g.,letter,

memorandum,etc.);(c)the general subject matter ofthe Document;(d)die date ofdie

Document;and(e)die author ofthe Documait,the addressees and any odier recipients ofthe

Document and,wh^ not ^[parent,the relationship oftheaudior,addressees,and recipients to

eadiodier. Local Civil Rule 26.2(a).

        13.    The specifications ofthis Subpoena are submitted for the purposes ofdiscovery

and are not to be taken as waiving any objections to the introduction ofevidence on subjects

covered by this Subpo^ui,or as an admission ofthe relevance or materiality ofany ofthe

matters covered by diis Subpoena.

        14.    Unless othowise indicated,the Relevant Time Period for this Subpoena is fiom

January 1,2017 to throu^ and including the date on which You produce documents in response

to this Subpoena. Unless otherwise ipecified,die documents subject to diis Subpoena are those

created during die Relevant Time Period.




                                                 -8-
                               DOCUMENTS TO BE PRODUCED


       1.     All Documents Concerning or leflectmg any phone calls made to or fiomtiie

Phone Number,including,but not limited to, phone records and Documents sufficient to show

die dates,times,and corresponding phone numbers for said calls.

       2.     All Documents Concerning or reflecting any text messages,or any other type of

messaging,sent or received by the Phone Numb^,inchiding,but not limited to.Documents

showing or reflecting the contents ofsaid messages,and Documents sufficient to show the dates,

times,and corresponding phone numbers for said messages.

       3.     All Documents Concerning or reflecting and/or audio recordings ofany

voicemails ieceived by die Phone Number,including,but not limited to,any transcr^ ofsaid

voicemails,and Documents sufficieit to show the dates, times,and corresponding phone

numbers for said voicemails.




                                             -9-
 RDI^45jfmiERAL RDIJES OF Qvn*]                           BE.PABTSDAE
 (d)FMtecliBgaFienooSd^ecttoaSdipooia;EafiBicainEt                  ^ shows a stdistandal need fiir die testimony a matoial that
OL)^i*oidbiV C/Sndtee Amfaa 0r£iqi«RS^ Snidlfoflv. A paity         cannot be odiennse met widnnit undue hardship; and
or attmney re^Kmsible fa issuing and serving a sulqioena           |B) ensures that the sulqioenaed person will be leasrmably
nmst take reasotid>1e stqis Id avoid tmpostng undue bofden or      compensated.
e3q>ense on a persm subject to die subpoena.The ootDtfor the       (e)Ddiesin Rcspondii^ to a Snl^oena.
dubtct wdtoe compKance is xeqtmed must enfince Ifais duty (1) ProdKiiag Documenis or Eleclnaiea^y Stored
and impose an a{^pioprials sanction—whtdi may include lost Informatum. ThcscprpcedoresqylytotHodacing AiciniicntBor
 vibo fiiils to comply.                                            (A)Documents. A pemtm lespmiding to a subpoena to jHoduce
^CammmdtoProdueeMoteritdtorP&adttmspoedon,                         documents must produce diem as they are keftt in the ordmary
(dd4FPeeiraice MrfJtognihedL A pemon cmnroandcd to pro&ioe coarse of bosh^ <nr must tnganize md labd (hem to
docunieots, dedroucany stored uifinnudion, or tangible dni^ conc^itd to foe cathodes in the demand.
orto pemntdie inqiectkm ofpremises,need not f|ipeaar in person CB)Form for Producu^ Eietmvnicalfy Stored btfixrmattmt Not
Bttfi«»pbK-*»of|OTvtnr«Winrtngp«<r»tniri»TnVco»1gftffnmtir«»twU<tfr\ ^te^ed. If a subpoena does not specify a form finr procbcing
                                                                   dectrooicalty stor^ infinmatiini, the persm re^pooi&ig must
     Objections. A peistm commanded to pcodnoe docnmenls profoice h in a fixm or fimnsin vdudi h isra&iarity mainlained or
or tangibte diings or to pamit tnspecdon may sore tm the in a leasmiabty tisdile finm orfomis.
party or attorney designated in the sobpoena a written (C) ElectrmdcaUy Stored b^amutttan Produced in Onfy One
objectitm to inspecting, copying testing tnr ganplmg any or Form. The person responding need not produce the same
all of die materials or to inspecting the prendses-or to dectronicaQy stored infinmadon in mme dian oiro fimn.
{nodudng electnmically stored infimnatimi in die finm or Oi>)Inaccessible Electromcalfy Stored b^rmatttm. The petsim
forms requested. The ohjecticui must be served bedne the responding need not provide discovery of ckctronkalty stored
earlier of die time specified ftar oompliance ox 14 days afier infimnatkm from sources diet die persm identifies as not
die subpoena is serv^ ffan dbjecdon is made,die following reasmably accessible because of un^ burden or cost On
rules q^iy:                                                        motion to conqiel discovery or for a protective order,the person
0)At any time,on notice to foe commanded perscm,the serving        responding must show diat tiie infinmation is not reasonabty
party may move the oourt for die district where oonqiliance is     acoesnble because of undue iniidea m cost If that showing is
required fiv an <nder conqidling pniduction orinspection.          made, the court may nonetheless order discovery from such
^These acts may berequired only as(fiiected in die order,and foe   sources if die lequestrng party shows good cause, omsideiing
Oder iiBist protect a person who is neifoer a party mn'a party's   the linritadms of Rule 26(bX2XC)> "Oie court may specify
                                                                   cmtfitims fbrdie dismveiy.
(3)Qoiskii^orMoi^j^aSiapoeKa.                                         domingPtml^orPh^ettou.
(A) fUten Required. On timely motion, die court for die            (A)Information WUhhdd. A persm wiihholding subpoenaed
district i^me conqiliance is required must quash or modify a       infomtadoii under a claim that it is inrivileged or subject to
subpoena that:                                                     protection as trial-prqiaration material must:
^fiuls to allow a reasonable time to conqily;                      CD oqiressly make the claim;and
     requires a persmi to compfy beyond the geograifoical          ^ describe die nature of the widiheld doomients,
linuts qped&d in Rnle4S(c^                                         comnumicatkHB, or tang^le ddngs in a manner fha^ widiout
^0 requires disclosure of piivil^ed or other {notected             revealing infoimatkm Itseif prtvil^ed or protected, wiD endde
matter,tfno exceptum <Hr waiver iqqpfie^ m
Ov)sifojects a peistm to undue burden.                             ffSlb^rmatton Produced.Ifinfimnadon produced in response
(B)What Permitted.To protect a person sidiject to or afiected to a sotqioena is subject to a claim ofprivily or ofprotection
by a sulqioena, tire oouit for the district vriiece cmnpliance is as trial-preparalKHiinaterial,dm pascBi making the claim may
letpured may,on motion, quash or mofofy die subpoena if it notify any party datreceived die infoimatim ofdie claim airi
requires:                                                  die basis fiir it Afier being notified,a party imistfoampity
^ disdostng a trade secret or other confidential leseardi, return,sequester,w destroy die qiectfied mfomudion ffiid ffiiy
devdofmenl;or ccnnmercial infonnation; m
^disdoring an nmetamed esqieifs oiramm <ff infomoatiim diat chum a resolved; musttake reasmable steps to relieve die
does not describe q^edfic occuneoces in dispute and results iiifmiiiuik»ifdie party disclosed it befiae bong notified;and
fimn die expert'sstofy dnd wm notreipBsted by a party.      may prompdy presentthe infoimalion under seal to the court for
(^^tadfymgConeRtionsasanAltenutttve.^tlio                   dm district where couqiliaiice is lequiied for a detenmnation of
drcumstances described in Rule 45(dX3XB), the court may, die datm.The persm whoinofoiced the infinmadon imist
instead of gnashing or modifying a sdbpoeoa, order ineserve die infinmatim until die daim is resolved.
qqiearance or prodnction tinder specified ooi^tions if die
serving party:
                                                              -10-
EXHIBIT 2
^ •




      UNITED STATES DISTRICT COURT

      EASTERN DISTRia OF NEW YORK




      HILLARY LAWSON,KRISHNA HALLMAN,

      STEPHANIE CALDWELL, MOIRA

      HATHAWAY, MACEY SPEIGHT,

      ROSEMARIE PETERSON and LAUREN                   CIVIL ACTION NO.

      FULLER,                                          l:17-cv-06404(BMC)

                          Plaintiffs,

          V.


      HOWARD RUBIN,JENNIFER POWERS,

      YIFAT SCHNUR,STEPHANIE SHON,JOHN

      DOE, BLUE ICARUS, LLC, and the DOE

      COMPANY,

                        Defendants.




                       MOTION TO OUASH SUBPOENA DUCES TECUM

           PLEASE TAKE NOTICE Robert Aloi moves for an order quashing the subpoena
      duces tecum served upon him, and for a protective order blocking the taking of
      his deposition in this action, and further blocking the disclosure of investigative
      reports, notes, and materials, and granting a stay of discovery.
      ARGUMENT

      Defendant Rubin's subpoena violates the Federal Rules of Civil Procedure. Under
      Rule 45,a court is required to quash a subpoena that fails to allow enough time to
      comply.
V '




      I.     Defendant Rubin's Subpoena Fails to Allow a Reasonable Time to
             Comply The subpoena requesting an extensive list of documents was
             served less than fourteen (14)days before the date required to produce,
             an insufficient amount of time for Robert Aloi to comply. Mr. Aloi was
             served after 6pm EST on a Friday evening. There were no issues with
             service as this was the first attempt at serving and was made without
             any delays on Mr. Aloi's behalf. Rule 45(c)(3)(i) provides that the Court
             "must quash or modify a subpoena that fails to allow a reasonable time
             to comply."(emphasis added). This subpoena for documents does not
             allow Robert Aloi enough time to collect, review, and produce these
             documents in the timeframe proposed by Defendant Rubin's subpoena.
             The subpoena requests documents from over a three year period,
             including bank/ payroll statements,emails, phone messages and
             meeting minutes—some of which may be sensitive, and could not be
             produced without careful review and, potentially, a protective order.
             Robert Aloi cannot reasonably comply with the subpoena for documents
             within fourteen days, and ask this Court to quash the subpoena for
             documents upon these grounds alone.
      II.    Robert Aloi asks this Court to quash the subpoena because Robert Aloi
             would like to invoke his Fifth Amendment Right. As the subpoena states,
             Mr. Aloi has an ongoing criminal matter in the State of New Jersey.
             Complaint Number 120S-W-2017-000988, Police Case #17-01149.This
             matter is ongoing and any documentation revealed in a matter that Mr.
             Aloi is not named in would jeopardize the outcome of that case.
      III.   Robert Aloi asks this Court to quash the subpoena as one or more of the
             named Defendants and Plaintiffs may be named in civil litigation
             brought on by Robert Aloi. Maryland council has been sought
             concerning filing several claims to one or more of the named parties.
             Any release of information pursuant to this case may do harm to that
             Discovery process. These documents include emails,text messages and
             voice messages that would assist in the claims to be brought by Robert
             Aloi to some parties named above.
      IV.    Defendant Rubin's subpoena is an attempt to circumvent around the
             discovery process. Robert Aloi is a non named party. The requested
             information can and should be obtained through the named parties.
           Defendant is asking for information that can be obtained from those
           parties therefore Mr. Aloi need not be held to an undue burden of time,
           expense and daily disruption when any information the Defendant
           Rubin is seeking can be requested from both Plaintiffs and Co
           Defendants and their council.



Robert Aloi therefore respectfully request that the Motion to Quash Subpoena be
granted.



A proposed Order is attached.



DATED: August 30, 2018

                                                  Respectfully submitted.




                                                    Robert Aloi

                                               15480 Annapolis Road #202

                                                  Bowie, MD 20715

                                                    301-938-5648

                                                    ProSe
                                                                                                                               PRIORITY MAIL
                                                             PRESS FIRMLY TO SEAL                                         POSTAGE REQUIRED
 PRESS FIRMLY TO SEAL



                                                   Retail


                         US POSTAGE PAID                       rPRIORITY                                        UNITED STATES



P
Origin 20715
                           $6.70                                      ★ MAIL *
                                                                     FROM;
                                                                                                               POSTAL SERVICE'S,

                                                                                                            VISITUSATUSPS.COM'
                                                                                                            ORDER FREE SUPPLIES ONLINE




Destiretion: 1t201
0 Lb n.40 Oz
Get 215,18
                                    100S
23085180715-21


                 PRIORITY MAIL 2-Day                                           I'




                                               C030
 EXF'ECTED DELIVERY DAY; 10/27/2018
                                                                                                                  Court
                 USPS TRACKING NUMBER




                     9505 5110 0982 8298 3429 31
                                                               L

                                                                     Label 228, March 2016   FOR DOMESTIC AND INTERNATIONAL USE
                     0
                                                                                               fr<?
                                           EP14F July 2013    VISITUSATUSPS.COM'                                                   UNITEDSTATES
       PS00001000014                       OD:12.5 X 9.5      ORDER FREE SUPPLIES ONLINE                                          POSTAL SERVICE.
                                               TRACKED
priority                                        ★ ★ ★
                                               INSURED
 * MAIL *                                         ★
FLAT RATE ENVELOPE
ONE RATE ★ ANY WEIGHT^
                Pfo
PS00001000014
                      EP14F July 2013
                      OD:12.5 X 9.5
                                        UNITEDSTATFK
                                        POSTAL SERVICE.
